Title: To Thomas Jefferson from Jedidiah Peck, 1 February 1807
From: Peck, Jedidiah
To: Jefferson, Thomas


                        
                            Sir
                     
                            1st. February 1807—
                        
                        The Republicans of the County of Otsego, in the State of New York, viewing the present as a very important
                            period, as respects the Administration of the general Government of the United States consider it a Duty pleasingly
                            incumbent on them to manifest thro’ us, a Committee appointed for that purpose, their unqualified approbation of the
                            measures your Wisdom and prudence have dictated you to pursue and to solicit that your Experience and Virtues may be
                            continued in the Service of your Country.
                        We have Sir, with pleasure observed the Justice and Candour with which our Negotiations with different
                            Nations have been conducted and the impartial Justice which has been dealt out to the Citizens of the respective States of
                            our Union; The former cannot, we conceive fail to ensure Security & command Respect from abroad and the latter to
                            increase the Confidence of our fellow Citizens, in our happy Government at home.
                        We are convinced Sir that ambitious views were not the Inducements to your acceptance of the honourable
                            Station you now fill—but that in it, you was actuated by those feelings which are known only to the Patriot and the
                            Philanthropist. This Idea has led us once more to hope that under the existing circumstances of our publick relations, you
                            will be willing at the call of your Country to sacrifice, tho’ in the evening of your Days, the sweet serenity of private
                            life for the promotion of the general good. In this we manifest the entire Sentiments of the Republicans of our County and
                            we believe, the wishes of the Republicans thro’ out the Union.—Pardon us therefore for earnestly requesting you, in behalf
                            of ourselves and those whom we have the honour to represent, to comply with the most sincere desire of your Country in
                            consenting to be the Candidate at the approaching presidential Election:
                        With Sentiments of sincere Respect and esteem and with most sincere wishes for your health and happiness we
                            are
                  Sir your Republican fellow Citizens
                        
                            Jedidiah Peck—Chairman
                            Arunah Metcalf
                     
                            Elijah H Metcalf
                     
                            Thos Shankland
                            
                            Comm
                        
                    